In two coram nobis proceedings, defendant appeals from the two orders of the Supreme Court, Queens County, dated September 11, 1968 and February 27, 1969, respectively, which denied the applications without a hearing. Order of September 11, 1968 affirmed. No opinion. Order of February 27, 1969, reversed, on the law, and proceeding which resulted in that order remanded for a hearing and a new determination. In our opinion, the petition alleged facts sufficient to warrant the granting of a hearing limited to the sole question of whether the complaining witness’ in-court identification was “ tainted ” by the pretrial identification; the People must establish “by clear and convincing proof” that the identification was based upon observations of the suspect other than the police station identification (People v. Ballott, 20 N Y 2d 600, 607). Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.